UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OI'lIO
EASTERN DIVISION

CUNNINGHAM PROPERTY
MANAGEMENT TRUST,
Case No. 2:16-cv-957

Plaintiff, CHIEF .]UDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

V.
ASCENT RESOURCES - UTICA, LLC,

Defendant.

OPINION AND ORDER

This matter is before the Court on Defendant Ascent Resources - Utica, LLC’s
(“ARU(’s)”) Motion to Dismiss. (EFC No. 22.) For the following reasons, the Court GRANTS
IN PART AND DENIES IN PART ARU’s Motion.

I.

Plaintiff Cunningham Property Management Trust (“Cunningham”) owns approximately
272 acres of real property in Harrison County, Ohio. (Am. Compl. 11 6, ECF No. 20). The
property is burdened by two separate oil and gas leases, one dated December 11, 1982, covering
about 88 acres, and another dated January 12, 1983, covering about 183 acres. (Id. 1111 29-31).
The leases use a standard, pre-printed form and include identical royalty provisions:

5. In consideration of the premises the Lessee covenants and agrees: (A) To deliver

to the credit of the Lessor in tanks or pipe lines, as royalty, free of cost, the equal

one-eighth (1/8) part of all oil produced and saved from the premises, or at Lessee’s

option to pay Lessor the market price for such one-eighth (1/8) royalty oil at the

published rate for oil of like grade and gravity prevailing on the date such oil is run

into tanks or pipe lines. (B) To pay to the Lessor, as royalty for the gas marketed

and used oH` the premises and produced from each well drilled thereon, the sum of

one-eighth (1/8) of the wellhead price paid to Lessee per thousand cubic feet of
such gas so marketed and used, measured in accordance with Boyle’s Law for the

measurement of gas at varying pressure . . . . (C) Lessee to deduct from payments
in (A) and (B) above Lessors prorata share of any severance (excise) tax imposed
by any governmental body. (D) In the event Lessee does not sell the gas to others,
Lessor shall be paid on the basis of The East Ohio Company field market price at
the wellhead for gas of like kind and quality, and on the basis that East Ohio would
pay for such gas, including any escalation in the price that East Ohio would pay for
such gas as if a contract for the sale of same had been entered into at the time of

initial production.
(Leases at PageID 244, 246, EFC Nos. 20-1, 20-2; see Am. Compl. il 32). The leases also
contain identical notice provisions:
18. In the event Lessor considers that Lessee has not complied With all its
obligations hereunder, both express and implied, Lessor shall notify Lessee in the
writing setting out specifically in what respects Lessee has breached this contract
Lessee shall then have thirty (3 0) days after receipt of said notice within which to
meet or commence to meet all or any part of the breaches alleged by Lessor. The
service of said notice shall be precedent to the bringing of any action by Lessor on

said lease for any cause, and no such action shall be brought until the lapse of thirty
(30) days after service of such notice on Lessee.

(Leases at PageID 245, 247.) And they contain identical disclaimers:

19. . . . It is mutually agreed that this instrument contains and expresses all of the

agreements and understandings of the parties in regard to the subject matter thereof,

and no implied covenant, agreement or obligation shall be read into this agreement

or implied upon the parties or either of them.

(Leases at PageID 245, 247.) Cunningham eventually acquired the property’s surface and
mineral rights and is the current Lessor under the leases. (Arn. Comp. 11 33). Defendant ARU is
the current Lessee. (Id. 11 35).

Cunningham alleges that it began receiving royalty payments, with associated royalty
statements in early 2016. (Am. Compl. 1[ 41). Those payments contained substantial “post-
production” cost deductions for items such as compression, processing, treating, transportation,
fuel, marketing, and gathering. (Id. 1[ 42). The deductions were not explained in the royalty
statements, Cunningham alleges. (Id. 11 43). And the deductions purportedly varied without

explanation or good cause. (Id. 11 44). Cunningham alleges that ARU is not entitled to deduct

post-production expenses under the leases, and if they are so entitled the deductions must be

reasonable. (Am. Compl.1[ 48).

ARU moved to dismiss Cunningham’s complaint for, inter alia, failure to comply with
the notice requirement set out in the leases. (ECF Nos. 22, 23; Leases at PageID 245, 247.)
Once that motion to dismiss was fully briefed (ECF Nos. 25, 28), this Court issued a decision
denying it without prejudice to refiling and stayed the case. The Court concluded:

The Court, in sum, cannot reasonably infer that Cunningham complied with
the leases’ notice requirement This conclusion does not mandate dismissal of
Cunningham’s claims though. The notice requirement serves an important purpose
in the parties’ agreement_providing ARU an opportunity to cure purported
breaches prior to facing suit. (See Leases at PageID 245, 247; Mem. in Supp. of
Mot. to Dismiss at 5.) That purpose can be satisfied here without dismissal, see
Lutz, 2016-Ohio-7549, 11 9 (stating that contracts are to be interpreted to carry out
the intent of the parties), which would be, in any event, without prejudice The
Court will stay the case to allow Cunningham an opportunity to comply with the
leases’ notice requirement and ARU an opportunity to cure the purported breaches.
See Clr'nton v. Jones, 520 U.S. 681, 706 (1997) (explaining that a district court “has
broad discretion to stay proceedings as an incident to its power to control its own
docket”). If the parties are unable to resolve the case through this procedure, they
shall move the Court to lift the stay.

Givcn its decision to stay the case, the Court declines to address ARU’s
arguments for dismissal of the claims on the merits. (See Mem. in Supp. of Mot. to
Dismiss at 7-20.) ARU may raise these arguments again in a refiled motion to
dismiss if the stay in this case is lifted.

(ECF No. 32 at 10-1 1) (omitting footnote that explained that the stay was justified as to all of
Cunningham’s claims (and not just the breach of contract claim) because of the interdependence of those

claims with the breach of contract claim).

On November 6, 2017, the parties moved to lift the stay (ECF No. 33), which this Court
granted (ECF No. 34). The Court held a status conference at which the parties agreed that notice
was no longer an issue. The parties requested additional briefing to discuss the impact of Lutz v.

Chesapeake Appalachia, L.L.C., 2017 WL 4810703, *7 (N.D. Oh. Oct. 25, 2017) (“Lutz II”) on

ARU’s Motion to Dismiss.

ARU filed its Supplemental Memorandum Supporting the Motion to Dismiss (ECF No.
37), to which Cunningham filed a Supplemental Memorandum in Opposition (ECF No. 38).
ARU then filed its Supplemental Reply in Support of its Motion to Dismiss (ECF No. 39).

ARU’s Motion to Dismiss is now ripe for review.

II.

ARU moves to dismiss Cunningham’s complaint in its entirety under Federal Rule of
Civil Procedure 12(b)(6), for failure to state a claim upon which relief can be granted. In
evaluating a complaint to determine whether it states a claim upon which relief can be granted,
the Court must construe it in favor of the plaintiff, accept the factual allegations contained in the
pleading as true, and determine whether the factual allegations present any plausible claim. See
Bell Atlantr'c Corp. v. Twombly, 550 U.S. 544, 570 (2007). See also Ashcro]? v. Iqbal, 556 U.S.
662 (2009) (clarifying the plausibility standard articulated in Twombly). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The
factual allegations of a pleading “must be enough to raise a right to relief above the speculative

level . . . .” Twombly, 550 U.S. at 555.
III.

In the Amended Complaint, Cunningham asserts claims for (A) breach of contract, (B) a
request for an accounting; (C) unjust enrichment, and (D) fraud.

A. Breach of Contract

ARU moves to dismiss Cunningham’s breach of contract claim, arguing that it is either

(1) inadequately pleaded or (2) fails to state a claim under the leases.

l. Adequacy of the Pleading

ARU first argues that Cunningham’s breach of contract claim is inadequately pleaded
because it “fails to allege what provision of the Leases was breached, and how.” (Mem. in Supp.
of Mot. to Dismiss at 7, ECF No. 23). This Court, however, disagrees

Cunningham specifically alleges that the royalty clause (§ S(B)) of each lease prohibits
ARU from making post-production deductions to the royalty amount (Id. 11 32). Cunningham
alleges that ARU took post-production deductions from the leases, which breached the royalty
provision. (Id. 11 42; Royalty Statements at PageID 252, 281, EFC No. 20-4).

2. Lease Agreements

Cunningham alleges that ARU breached the terms of the lease agreements by (a) taking
deductions from their royalty payments that are not allowed as a matter of law, or (b) if ARU is
allowed to deduct from the royalty payments the amounts taken were improper, and/or by (c)
failing to honor Cunningham’s contractual right to an accounting

The parties agree that their dispute is governed by Ohio law. In Ohio, oil and gas leases
arc contracts. Lutz v. Chesapeake Appalachia, L.L.C., 148 Ohio St. 3d 524, 526 (2016) (“Lutz
I”) (citing Harrz's v. Ohio Oil Co., 57 Ohio St. 118, 129 (1897)). And, “[c]ontracts are to be
interpreted so as to carry out the intent of the parties, as that intent is evidenced by the
contractual language.”’ Id (quoting Skz'volocki v. E. Ohr`o Gas Co., 313 N.E.2d 374, 375 (Ohio
1974)). When a contract is unclear or ambiguous, or when circumstances surrounding the
agreement give special meaning to the plain language, extrinsic evidence is admissible to
ascertain the intent of the parties. Id. On the other hand, “[i]f the contract is clear and

unambiguous, then its interpretation is a matter of law and there is no issue of fact to be

determined.” Inland Rejirse Transfer Co. v. Browm`ng Ferris Indus. Othio, Inc., 15 Ohio St.
3d 321 (Ohio 1984).

a. Breach of Contract Based on the Taking of Deductions

Cunningham “alleges that [ARU] breached the operative leases by taking post-production
deductions when no such deductions are permitted. As noted above, the language of the leases’

§ 5(B) royalty clause provides for payment based on a percentage of ‘the wellhead price.”’ (Pl.’s
Mem. in Opp. at 10, ECF No. 25.) Both parties agree that the leases’ “the wellhead price”
language is at the core of their dispute.

Recently, the Northem District of Ohio certified to the Supreme Court of Ohio the
question of whether, in oil and gas leases, Ohio follows the “at the well” rule, or some version of
what is referred to as the “marketable product” rule, which limits the deduction of post-
production costs in certain circumstances Specifically, the court certified the following

question:

Does Ohio follow the “at the well” rule (which permits the deduction of post-

production costs) or does it follow some version of the “marketable product” rule

(which limits the deduction ofpost-production costs under certain circumstances)?
LutzI, 148 Ohio St. 3d at 524_25.

Declining to answer the question, the Lurz I court concluded that “[u]nder Ohio law, an
oil and gas lease is a contract that is subject to the traditional rules of contract construction.” Id.
at 527. Therefore, the specific language of the lease agreements is controlling. Id. In other
words, there may be times when either of these rules could be appropriately applied to oil and
gas leases interpreted under Ohio law.

Upon decertification, the district court interpreted the language “at the well” as

unambiguously allowing for the deduction of post-production costs. Lutz v. Chesapeake

Appalachr`a, L.L.C., No. 4:09CV2256, 2017 WL 4810703, *7_*8, (N.D. Ohio Oct. 25, 2017)
(“Lurz I]”). The Lutz II court explained that “[t]he issue can . . . be put in terms of where the gas
is to be valued for purposes of determining plaintiffs royalty payments.” Id. at 7 (alterations in
original, citation omitted). The court stated that the language “at the well” appeared meaningless
in isolation because “gas is not sold at the wellhead and, thus, there are no proceeds at the
wellhead.” Id. The court continued, providing: “However, if we understand the term to
‘identify the location’ of natural gas valuation for calculating royalties, then the language ‘has a
logical purpose in the contract.’” Id The Lutz II court concluded that “the parties’ intent Was
that the location for valuing the gas for purposes of computing the royalty was ‘at the well.”’ Id.
at *8.

ARU contends that because the royalty provisions of the leases in the case at bar provide
for payment based on the “Wellhead price,” Lutz II counsels dismissal of Cunningham’s breach
of contract based on this theory. This Court agrees.

The contractual language in Lurz II is materially indistinguishable from the language in
the leases in this case, and the Lutz II court’s reasoning is sound. Consequently, for the same
reasons found in Lutz II, Cunningham’s claim that ARU breached their contracts by including
post-production deductions in the royalty payments fails to state a claim upon Which relief can be
granted. Therefore, the Court GRANTS ARU’s Motion to Dismiss Cunningham’s breach of
contract claim based upon this theory.

b. Breach of Contract Based on the Amount of Deductions

Cunningham posits that, “assuming the Court does find that post-production costs are

permissible, [ARU] breached the terms of the lease agreements by taking improper (i.e., inflated

or unreasonable) deductions for post-production costs.” (Pl.’s Mem. in Opp. at 19, ECF No. 25.)

ARU moves to dismiss this claim, stating:
The Amended Complaint alleges an alternative theory that if ARU’s

deduction of post-production costs is authorized under the Leases and Ohio law,

the deductions are wrongful because they are “vcry substantial,” “high,” “without

any explanation or good cause,” “very high,” “atypical,” “unreasonable,”

“improper,” “inflated,” and are “arbitrarily deduct[ed] . . . .” See Am. Compl. 1111

42, 45, 50, 63-65. . . .

The Amended Complaint’s conclusory allegations rest in part on a declaration by a

third party who makes equally conclusory allegations that ARU’s costs “appear

very high” based on a sampling of Cunningham’s royalty check stubs. See id 1111

60-65; Ex. 9. This alternative theory lacks factual plausibility and also does not

establish a breach of any provision in the Leases.
(Mot. to Dismiss at 14, ECF No. 23.)

The third-party declaration to Which ARU refers was executed by Dr. Benjamin Thomas,
a petroleum engineer and retired professor of petroleum engineering, Who reviewed the royalty
statements and “conclude[d] that certain natural gas post-production expenses appear to be very
high and provide reason to investigate further as to whether they are proper.” (Am. Compl. 1] 63;
Declaration of Benjamin H. Thomas at PageID 292, ECF No. 20-9). He continued, “certain
deducted amounts appear not to be typical and result in a significantly lower net natural gas price
being paid to the mineral interest owners.” (Id. 11 64.). Cunningham also attached to the
Amended Complaint monthly royalty statements dating from March 2016 through August 2016,
purported to vary substantially without “explanation or apparent good cause.” (Cunningham
Royalty Statements at PageID 252-281, ECF No. 20-4; Am. Compl. 11 44). Allegedly, by April
of 2016, ARU “was deducting over 68% of the gross value of the natural gas sales for various
gathering, compression, and transportation ‘expenses.”’ (Am. Compl. 1[1] 45-46).

ln response to ARU’s argument, Cunningham specifies what paragraph of the leases that

it believes is violated by ARU’s alleged unreasonably high post-production expenses, stating:

The taking of unreasonable, improper, or inflated deductions is in violation of
Paragraph 5 of each lease.” (Id. 11 65.)

(Pl.s’ Mem. in Opp. at 20, ECF No. 25.) Cunningham goes onto explain that jurisdictions in
which the “at the well” rule has been applied, require that the deductions taken must still be
reasonable Id. at 20_21 (citing ConocoPhillips Co. v. Lyon, 299 P.2d 844, 861 (N.M. 2012);
Herr`tage Res., Inc. v. Nationsbank, 939 S.W.2d 118, 122 (Tex. 1996); Anderson Living T rust v.
WPXEnergy Productr'on, LLC, 27 F. Supp. 3d 1188 (D. N.M. 2014), Beer v. XTO Energy, Inc.,
No. CIV-07-798-L, 2010 WL 476715 (W.D. Okla. Feb. 5, 2010)).

ARU, neither in its Reply, its Supplemental Motion to Dismiss, nor its Reply in Support
of its Supplemental Motion Dismiss address any of these cases. Instead, ARU relies upon its
arguments that Cunningham has alleged conclusory allegations that fail to state a claim upon
which relief can be granted. (Reply at 2, 17, ECF No. 28) (Supp. Mot. to Dismiss at ll, ECF
No. 37) (Reply in Support of Supp. Mot. to Dismiss at 6-7, ECF No. 39). And, ARU contends
that “[t]he real check on the reasonableness of the amount of costs is the undisputed fact that
ARU bears 7/8ths of those costs.” (Def`.’s Supp. Mot. to Dismiss at ll, ECF No. 37) (citing
Kz'lmer, 990 A.2d at 1158 (“[G]as companies have a strong incentive to keep their costs down, as
they will be paying seven-eighths of the costs”)). ARU’s arguments are not well taken.

Cunningham has sufficiently pleaded a claim for breach of contract based upon the
averments that the taking of post-production expenses at an unreasonably high amount breaches
the leases. As set forth above, Cunningham specifies the provision of the leases it contends are
breached by specific conduct of ARU, and how Cunningham is damaged by that conduct

Cunningham need not prove its claim here, just allege a plausible one, which it has done.

Moreover, the courts in all four of the cases relied upon by Cunningham applied the “at
the well” rule and still required that the deductions to be reasonable As Cunningham correctly
notes:

Unreasonable amounts can arise from unreasonable practices. One example

is Beer v. XTO Energy, Inc., No. CIV-07-798-L, 2010 WL 476715 (W.D. Okla.

Feb. 5, 2010), a case in which the lessee, XTO, sold gas from the “wellhead” of
each well into a pipeline system owned by Timberland Gathering and Processing

Co., which was a wholly-owned subsidiary of XTO. The sale was not an “arm’s

length” transaction, and Timberland paid XTO 80% of the price paid to Timberland
by Duke Energy. The district court held that this was in improper method of
determining the “at the well” price, notwithstanding XTO’s protestations that the
method approximated the market price.

(Pl.’s Mem. in Opp. at 21, ECF No. 25.)

Further, Cunningham again correctly posits that in the present action it has only the
ability to “accept as fact that [ARU] is actually employing the net-back method, that it is
employing that method properly, or that it is actually bearing 7/8ths of post product costs as it
baldly asserts.” (Id. at 10.) Cunningham is simply not in possession of the information held
exclusively by ARU to make these determinations (Id.) (“[ARU] calls for more detail in its
motion to dismiss, knong all the while it holds_and has repeatedly refused to divulge_the
details that Would likely prove the company’s questionable practices.”).

F or all these reasons, the Court DENIES ARU’s Motion to Dismiss Cunningham’s
breach of contract claim based upon this theory.

c. Breach of Contract Based on an Accounting
Cunningham alleges that ARU “breached the contract by failing to honor the contractual
right of Plaintiff Cunningham to an accounting under the leases.” (Am. Compl. 11 99.) ARU

moves to dismiss based on its assertion that the leases do not contain a right to an accounting

10

This Court, however, disagrees. F or the reasons set forth below, Cunningham may have the right
to an accounting Therefore, the Court DENIES ARU’s Motion to Dismiss this claim.
B. Request for Accounting

Ohio law recognizes a cause of action for accounting in royalty disputes arising from oil
and gas leases See, e.g., Posr'fron Energy Resources, Inc. v. Weckbacher, 07CA59, 2009-Ohio-
1208, 2009 WL 690583, 11 7 (Ohio App. 4th Dist. Mar. 12, 2009) (counterclaim for an
accounting of royalties from two oil and gas leases); Hemsworfh v. Kilbarger, No. 94 CA 20,
1995 WL 563277, at *l (Ohio 4th Dist. Ct. App. Sept. 21, 1995) (accounting claim for non-
payment of royalties); Mulcahy v. Runyon, No. 8-81-18, 1983 WL 7244, at *2 (Ohio 3d Dist. Ct.
App. Apr. 20, 1983) (same). ln the instant action, there is no express language in the leases
providing for an accounting The parties agree that, absent an express or implied contractual
right, “[a]n accounting is an equitable remedy” under Ohio law. McNulty v. PLSAcq. Corp.,
79025, 2002 WL 31875200, at *12 (Ohio App. 8th Dist. Dec. 26, 2002). Additionally, “Ohio
law has consistently held that where there is an adequate remedy at law, an equitable remedy is
improper.” Id.

Where the parties part ways on the equitable accounting issue, inter alia, is whether an
adequate remedy at law exists here. ARU has moved to dismiss all of Cunningham’s legal
claims. The Court, however, has found that Cunningham has stated a claim for breach of
contract Cunningham will thus be entitled to much of the information it seeks in discovery. At
this juncture it is unclear whether Cunningham can prove his breach of contract claim, and if he
can, whether he has an adequate remedy at law.

Altematively, ARU argues that even if there is not an adequate remedy at law, the

equitable accounting claim cannot lie because “the disclaimer of implied covenants in Paragraph

11

19 of the Leases forecloses this claim.” (Def"s. Supp. Mot. to Dismiss at 12, ECF No. 37.)
Cunningham responds that the general disclaimer of implied covenants in Paragraph 19 is
insufficient because Ohio law requires an express disclaimer of the specific implied covenant
(Pl’s. Mem. in Opp. at 24-25, ECF No. 25) (citing Ionno v. Glem-Gery Corp., 2 Ohio St. 3d
131, 132) (considering the implied covenant to develop land within a reasonable time, the Ohio

Supreme Court found when there was “no express disclaimer,” the general rule of an implying a

covenant applied)).

Cunningham points out that even courts that have endorsed broad application of a general
disclaimer provision have recognized that the implied covenant of good faith and fair dealing

might still survive in an oil and gas lease. In Yoder v. Artex Oz`l Company, the Fifth District

Appellate Court stated:

Turning back to Ohio case law, the Supreme Court in Harris v. th'o Oz'l
Co. held that an oil and gas lease is a contract and should be interpreted as such.
Also under Ohio case law, it is well-established that every contract has an implied
covenant of good faith and fair dealing that requires not only honesty but also
reasonableness in the enforcement of the contract PHH Morrg. Corp. v. Ramsey,
IOth Dist. Franklin No. 13AP-925, 2014-Ohio-3519, -_ N.E.3d -_, 11 33 citing
Littlejohn v. Parrish, 163 Ohio App.3d 456, 2005-0hio-4850, 839 N.E.2d 49, 1[21
(lst Dist.). “‘Good faith performance or enforcement of a contract emphasizes
faithfulness to an agreed common purpose and consistency with the justified
expectations of the other party.”’ Id. at 1[ 26, 839 N.E.2d 49, quoting Restatement
of the Law 2d, Contracts, Section 205, Comment a (1981). Based on the foregoing
it can be logically concluded that an oil and gas lease is a contract, and because it
is a contract, an oil and gas lease is subject to the implied covenant of good faith

and fair dealing
14 CA 4, 2014 WL 6467477, at *8 (Ohio App. 5th Dist. Nov. 13, 2014) (finding a virtual dearth

of case law on the issue and concluding it unnecessary to determine whether the parties
disclaimed the implied covenant of good faith and fair dealing through an express waiver of all

implied covenants in the oil and gas lease in that particular case).

12

The Yoder court’s assessment is persuasive. CchClain v. Octagon Plaza, LLC, 159 Cal.
App. 4th 784, 806 (Cal. App. 2d Dist. 2008) (“when two parties enter into an agreement for the
sharing of profits that accords one party exclusive access and control over financial records
bearing on the profits, the implied covenant accords the other party the right to an accounting of
the profits”). That is, this Court cannot say that the implied covenant of good faith and fair
dealing is inapplicable to the oil and gas leases presented in the case sub judice. Therefore, the
Court DENIES ARU’s Motion to Dismiss this claim.

C. Unjust Enrichment

Cunningham brings a claim for unjust enrichment based on ARU’s deduction of post-
production costs. These are the same facts that support Cunningham’s claim for breach of
contract ARU moves for this claim to be dismissed, arguing “Ohio law does not permit
recovery on an unjust enrichment claim where a contract exists between the parties that covers
the subject area.” (Mem. in Supp. of Mot. to Dismiss at 17, ECF No. 23.) ARU contends that,
“[t]he Leases govern the parties’ relationship and squarely address the calculation of royalties.”
Id.

Cunningham contends that Rule 8 of the F ederal Rules of Civil Procedure allows a
plaintiff to plead claims in the altemative, and that this Court and its sister district courts
applying Ohio law regularly permit breach of contract and the alternative claim of unjust
enrichment to advance past the motion to dismiss stage. (Pl.’s Mem. in Opp. at 35_3 6, ECF No.
25) (citing Miami Valley Mobile Health Servs., Inc. v. ExamOne Worldwr'de, Inc. , 852 F. Supp.
2d 925, 939-40 (S.D. Ohio 2012) (explaining that “Federal Rule of Civil Procedure 8(d)(3)
specifically provides that a party may state as many claims as it has, regardless of consistency”

and that “[t]he Court therefore finds there is no basis for dismissing the quasi-contractual claims

13

or tort claims at this juncture” ; Jent v. BAC Home Loans Servicing, LP, No. 1:10-CV-00783,
2011 WL 2971846, at *4 (S.D. Ohio July 21, 2011) (Spiegel, J.) (citing Rule 8 and summarily
denying a`premature attempt at obtaining the dismissal of multiple alternative claims); Hrnyak v.
Mid- West Nat’l Life Ins. Co. ofTenn., No. l:08-CV-2642, 2009 WL 735851, at *5-6 (N.D. Ohio
Mar. 20, 2009) (denying motion to dismiss unjust enrichment claim “at this stage in the
proceedings” based on alternative pleading); Boeve v. Natz'onwide Mut. Ins. Co., No. 08-CV-
12213, 2008 WL 3915011, at *6 (E.D. Mich. Aug. 20, 2008) (denying motion to dismiss unjust
enrichment where the claims remain to be developed in discovery)). Cunningham’s arguments
are well taken.

Although Ohio law precludes a party nom maintaining a claim for unjust enrichment
where an express contract covering the same subject matter applies, Aultman Hosp. Ass 'n v.
Commum'ty Mutual Ins. Co., 46 Ohio St.3d 51, 55 (1989), the Scope of the parties’ contract
remains to be developed in discovery. Thus, the Court DENIES ARU’s Motion to Dismiss
Cunningham’s claim for unjust enrichment at this juncture
D. Fraud

Cunningham also alleges that the royalty statements contain fraudulent statements
“because they consist of and state intentionally improper and incorrect deductions . . . .” (Am.
Compl. 1111 106-107.) ARU asserts that Cunningham’s fraud claim should also be dismissed,
“because its central contention-that deductions of post-production costs were not permitted-is
the subject of the breach of contract claim and is governed by the Leases.” (Mem. in Supp. of
Mot. to Dismiss at 18, ECF No. 23.) Cunningham counters that it is entitled to plead in the
altemative, and that it would be conclusory to find that all potential damages under the breach of

contract and fraud claims are identical at this juncture This Court agrees.

14

Generally, under Ohio Law a tort claim such as fraud cannot duplicate a breach of
contract claim in its factual and legal basis. See, e.g. , Telxon Corp. v. Smart Medr'a of Delaware,
Inc. , 2005-Ohio-4931 (Ohio Ct. App. 2005). “A tort claim based upon the same actions [as]
those upon which a claim upon contract breach is based will exist independently of the contract
action only if the breaching party also breaches a duty owed separately nom that created by the
contract . . . .” Id. at 11 34. In similar circumstances, a sister district court concluded, as this

Court does here, that:

lt is also unclear at this stage of the litigation if recovery under both causes of action
would produce duplicative damages Dismissal of the &aud claim is therefore
premature Of course, should [the plaintiff] ultimately prevail on her hand claim,
her recoverable damages would be limited to those separate and distinct from any
damages awarded on her breach of contract claim.
Lebo v. Impac Funding Corp., 5:11CV1857, 2012 WL 630046, at *6 (N.D. Ohio Feb. 8, 2012),
report and recommendation adopted 5:11 CV 1857, 2012 WL 630049 (N.D. Ohio Feb. 27,
2012). Accordingly, the Court DENIES ARU’s Motion to Dismiss as it relates to the fraud
claim.

IV.

Consistent with the foregoing, Defendant’s Motion to Dismiss is GRANTED IN PART

AND DENIED IN PART. (ECF No. 22.)

IT IS SO ORDERED

l\~\s tour N

DATE EDMUD>A A. sARGUs, rs
cHIEF UNITED sTATEs DISTRICT JUDGE

15

